Exhibit 10(ll)

TXU Execution Copy

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made by and
between TXU CORP. (“Company”) and Jonathan Siegler (“Executive”), and is dated
as of October 4, 2007.

WITNESSETH:

WHEREAS, Company entered into an Employment Agreement (“Agreement”) with
Executive dated as of August 2, 2004;

WHEREAS, Company entered into an Amendment to Employment Agreement with
Executive dated September 28, 2007 (“First Amendment”); and

WHEREAS, Company and Executive wish to execute this Second Amendment to clarify
the benefits and compensation that will be provided to Executive both in the
event of the Merger (as defined in the First Amendment) and in the event the
Merger does not occur.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

1. Paragraph 11 of the First Amendment is hereby deleted, superseded, and
replaced in its entirety, and Section 4.5(c) of the Agreement is amended by
adding the following at the end thereof:

Notwithstanding the foregoing, if and only if a Change of Control Event (as
defined in Section 3.9) occurs, upon the Change of Control Event, all
outstanding LTICP Awards shall not forfeit and shall be paid at the times and in
the amounts provided for in, and subject to the terms and conditions of,
Section 3.9. In addition, notwithstanding any other provision contained in this
Agreement or any agreement underlying any award issued to Executive under the
LTICP to the contrary, and subject to clause (iii) below, all obligations
related to ungranted awards that would have been made to Executive under the
LTICP for 2008 pursuant to Section 3.5 had the Executive remained employed shall
be satisfied in the following way:

 

  (i) If the Executive shall not have received a grant of an award under the
LTICP with respect to 2008, Executive shall receive a payment in cash in an
amount equal to the Sale Price (as defined in Section 3.9) multiplied by 10,000.

 

  (ii) If the Executive shall have received awards under the LTICP with respect
to 2008, no additional payment or awards shall be made to Executive under this
Section 4.5(c) and Executive shall have no right to any payment of any
additional amount or grant of any additional award under this Section 4.5(c).



--------------------------------------------------------------------------------

  (iii) Notwithstanding clauses (i) and (ii) above, if such termination occurs
prior to the end of the 7 month anniversary of a Change of Control Event, then
Executive shall receive a payment in cash in an amount equal to the Sale Price
multiplied by 10,000, reduced by any cash payment previously received in respect
of any annual LTICP Award for 2008 granted pursuant to Section 3.5, and such
payment shall extinguish any and all rights Executive may have to any annual
LTICP award for 2008, whether or not such awards are outstanding at the time of
such termination.

 

  (iv) Any payments due under this Section 4.5(c) after a Change in Control
Event shall be made upon the later of (i) the date of the termination of
employment giving rise to such payment, and (ii) January 2, 2008.

2. Except as expressly amended hereby, the Agreement and First Amendment shall
remain in full force and effect.

 

TXU Corp.

By:

 

/s/ C. John Wilder

 

C. John Wilder

 

Chairman and Chief Executive Officer

Executive

/s/ Jonathan Siegler

Jonathan Siegler

 

2